Judgment, Supreme Court, New York County, rendered on May 9, 1973, unanimously reversed, on the law, and the ease remanded to the Criminal Term of the Supreme Court, New York County, for resentence in compliance with GPL 380.50. While ordinarily the statement made herein by the court clerk would constitute sufficient compliance with CPL 380.50 (see People v. Hyatt, 43 A D 2d 564; People v. McClain, 42 A D 2d 868), under the circumstances of this case, where an official interpreter was required, it was necessary that the defendant should have the invitation to speak on his- own behalf directed to him separately and an. answer elicited from him. The People have candidly conceded that a resentence is mandated herein for failure to *800comply with CPL 380.50. Concur — Markewich, J. P., Murphy, Lupiano, Steuer and Lane, JJ.